Case 8:20-cv-01293-CJC-DFM Document 13 Filed 07/28/20 Page 1 of 2 Page ID #:153



   1 Jeffrey T. Melching (State Bar No. 180351)
     jmelching@rutan.com
   2 Ajit Singh Thind (State Bar No. 268018)
     athind@rutan.com
   3 RUTAN & TUCKER, LLP
     611 Anton Boulevard, Suite 1400
   4 Costa Mesa, California 92626-1931
     Telephone: 714-641-5100
   5 Facsimile: 714-546-9035
   6 Attorneys for Defendant
     CHRISTINA SHEA, Mayor of Irvine
   7
   8                                       UNITED STATES DISTRICT COURT
   9                                  CENTRAL DISTRICT OF CALIFORNIA
  10
  11 LAMAR WEST,                                           Case No. 8:20-cv-01293-CJC-KES
  12                          Plaintiff,                   Judge: Hon. Cormac J. Carney
                                                           Ctrm: 9B
  13              v.
                                                           STIPULATION TO WITHDRAW
  14 CHRISTINA SHEA, Mayor of Irvine,                      PLAINTIFF’S MOTION FOR
                                                           PRELIMINARY INJUNCTION
  15                          Defendant.
                                                           Date Action Filed: July 20, 2020
  16                                                       Trial Date:        TBD
  17
  18             1.           WHEREAS, on July 20, 2020, Plaintiff LAMAR WEST filed a
  19 Complaint (ECF No. 1) in this matter against Defendant CHRISTINA SHEA,
  20 Mayor of Irvine (“Mayor”) related to the operations of her personal Facebook
  21 profile (the “Profile”) which, according to Plaintiff, was at all relevant times
  22 accessible to the public.
  23             2.           WHEREAS, on July 22, 2020, Plaintiff filed a Motion for Preliminary
  24 Injunction (“Motion”, ECF No. 8) for equitable relief related to the ongoing
  25 operations of the Profile.
  26             3.           WHEREAS, the Motion is currently set for hearing on August 24, 2020
  27 at 1:30 p.m.
  28             4.           WHEREAS, on July 26, 2020, according to Defendant, Defendant
                                                                           STIPULATION TO WITHDRAW
       2465/048170-0307
                                                                 PLAINTIFF’S MOTION FOR PRELIMINARY
       15328264.3 a07/28/20                              -1-                              INJUNCTION
Case 8:20-cv-01293-CJC-DFM Document 13 Filed 07/28/20 Page 2 of 2 Page ID #:154



   1 completed the process of closing off the Profile completely from viewing and
   2 interaction by any non-friends.
   3             5.           WHEREAS, it is Defendant’s intent to keep the Profile closed to any
   4 non-friends.
   5             6.           WHEREAS, after meeting and conferring, the Parties agree to the
   6 below Stipulation for purposes of withdrawing the Motion.
   7                                               STIPULATION
   8             IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES
   9 THROUGH THEIR RESPECTIVE COUNSEL OF RECORD THAT:
  10             1.           Defendant will keep the Profile closed to any non-friends.
  11             2.           Plaintiff will withdraw the Motion.
  12             3.           In the event that Defendant opens the Profile to non-friends, Plaintiff
  13 can refile the Motion.
  14             IT IS SO STIPULATED.
  15
  16 Dated: July 28, 2020                                  RUTAN & TUCKER, LLP
                                                           JEFFREY T. MELCHING
  17                                                       AJIT SINGH THIND
  18
                                                           By:         /s/ Ajit Singh Thind
  19                                                             Ajit Singh Thind
                                                                 Attorneys for Defendant
  20                                                             CHRISTINA SHEA, Mayor of Irvine
  21
  22
  23 Dated: July 28, 2020                                  BAUM HEDLUND ARISTEI
                                                           GOLDMAN, P.C.
  24                                                       PEDRAM ESFANDIARY
                                                           MONIQUE ALARCON
  25                                                       TIMOTHY A. LORANGER
  26                                                       By:        /s/ Pedram Esfandiary
  27                                                             Pedram Esfandiary
                                                                 Attorneys for Plaintiff
  28                                                             LAMAR WEST
                                                                              STIPULATION TO WITHDRAW
       2465/048170-0307
                                                                    PLAINTIFF’S MOTION FOR PRELIMINARY
       15328264.3 a07/28/20                                -2-                               INJUNCTION
